Citation Nr: 0828439	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-08 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for the cause of the 
veteran death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.  He died in May 2005.  The appellant is his 
widow.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada. 

The appellant and her son testified at a videoconference 
hearing before the undersigned Veterans Law Judge, conducted 
in August 2007 between the RO and VA Central Office.  A 
transcript of that hearing is contained in the claims file. 

The Board notes that the appellant, at her hearing, addressed 
the question of entitlement to VA dependency and indemnity 
compensation (DIC) benefits based on the veteran's having 
been hypothetically entitled to a 100 percent disability 
rating for ten years immediately prior to his death.  
Entitlement to DIC on that basis was explicitly considered 
and denied by the RO in the January 2006 rating action.  
There is also the question of "enhanced DIC", not 
specifically addressed at the hearing, which pertains to 
entitlement based on a 100 percent disability rating for 
eight years immediately prior to death.  In short, based on 
absence of entitlement under the law, no referral of such a 
claim, or to request reopening of such a claim, on the basis 
of hypothetical entitlement, is warranted. 


In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment 
of DIC to a surviving spouse in cases where a veteran's death 
was not service connected, provided that the veteran was in 
receipt of or "entitled to receive" compensation at the 
rate of a 100 percent (total) rating due to service-connected 
disability for a period of at least five years from the date 
of discharge or release from active duty, or for 10 or more 
years immediately preceding death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.

The Board notes that, for several years, there was a legal 
controversy over the interpretation and applicability of 
section 1318.  In Wingo v. West, 11 Vet. App. 307 (1998), the 
Court interpreted 38 C.F.R. § 3.22(a) as permitting a DIC 
award in a case where the veteran in a claim had never 
established entitlement to VA compensation for service-
connected total disability and had never filed a claim for 
such benefits which could have resulted in entitlement to 
compensation for the required period before he died.  The 
Court concluded that the language of section 3.22(a) would 
permit a DIC award where it was determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if the veteran had 
applied for compensation during his or her lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled to receive section 1318(b) basis 
recognized in the aforementioned case law.  65 Fed. Reg. 
3,388 (Jan. 21, 2000).  Thus, the Wingo precedent has been 
rendered ineffective.  The revision reflects VA's conclusion 
that 38 U.S.C.A. § 1318(b) authorizes payment of DIC only in 
cases where the veteran actually had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation for the required period or 
would have established such a right if not for the commission 
of CUE by VA.


In August 2002, cases involving the issue of entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1318 were 
placed under a temporary stay of adjudication in accordance 
with the directions of the U.S. Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates v. Secretary of Veterans Affairs, 260 
F.3d 1365 (Fed. Cir. 2001).  Subsequently, the Federal 
Circuit Court revised the stay order and directed VA to 
process all claims for DIC under section 1318, including 
"hypothetical entitlement" claims, except for those in 
which a survivor seeks to reopen a claim on the grounds of 
new and material evidence, pending further rulemaking 
proceedings.  National Organization of Veterans' Advocates v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).  See Chairman's Memorandum No. 01-03-09 (April 8, 
2003). 

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318. However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied on a limited basis; i.e. only to claims pending on 
the date of the change of 38 C.F.R. § 3.22, January 21, 2000.  
Prior to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied. In this case, there was no claim 
pending for DIC benefits claimed under the provisions of 38 
U.S.C.A. § 1318 on January 21, 2000, the veteran not having 
died until 2005.  Thus, hypothetical entitlement is not for 
application in this case.

FINDINGS OF FACT

1.  The veteran died in May 2005 at the age of 80.  The 
official certificate of death lists the cause of death as 
respiratory failure of five days duration, due to or as a 
consequence of congestive heart failure present for years, 
due to or as a consequence of aortic stenosis.  The 
certificate also lists other significant conditions 
contributing to death but not resulting in the underlying 
causes of death:  coronary artery disease status post 
myocardial infarction, diabetes mellitus, and dyslipidemia.  

2.  The competent and probative evidence of record 
preponderates against a finding that any of these disorders 
causing death or substantially contributing to death or 
otherwise hastening the onset of death, either developed in 
service, or were present within years after service, or were 
otherwise causally related to service.  

3.  During his lifetime and at the time of death, the veteran 
was service connected for the following disorders: partial 
paralysis of the median and ulnar nerves of the right arm, 
rated 70 percent disabling at the time of death; injury to 
muscle group V of the right arm, rated 40 percent disabling 
at the time of death; multiple wounds of the right buttock, 
muscle group XVII, rated 20 percent disabling at the time of 
death; and scar of the right posterior chest, rated zero 
percent disabling at the time of death.  

4.  The competent and probative evidence of record 
preponderates against a finding that any of the veteran's 
service-connected disorders caused or contributed to, or 
otherwise hastened the onset of his death, or caused or 
aggravated any disease or disability which itself caused or 
contributed to, or otherwise hastened the onset of his death.  

CONCLUSION OF LAW

The cause of the veteran's death and the caquses of all 
diseases or disabilities substantially contributing to death 
or otherwise hastening the onset of death were not themselves 
incurred or aggravated by active military service and may not 
be presumed to have been caused or aggravated by active 
military service, and were not causally related to or 
aggravated by any injury or disease incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.5(b)(1), 3.301, 
3.303, 3.307, 3.309, 3.312(a) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in June 2005 addressing the appealed claim for 
DIC benefits, either under section 1318 or for the cause of 
the veteran's death, the appellant was informed of the notice 
and duty-to-assist provisions of the VCAA, and was informed 
of the information and evidence necessary to substantiate 
that claim. 

This June 2005 notice preceded the RO's initial decision in 
January 2006 addressing the claim, and informed the appellant 
of the bases of review and the requirements to sustain the 
claim.  She was also told that it was ultimately her 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection, and, as pertinent to a DIC claim, an effective 
date for the award of benefits if service connection for the 
cause of death is awarded.  In the present case, although the 
June 2005 VCAA notice letter addressing the appealed claim 
did not address the downstream issue of effective date with 
regard to service connection for the cause of death, that 
error is harmless here, because the claim is herein denied.

The VCAA letter sent to the appellant requested that she 
advise of any VA and private medical sources of evidence 
pertinent to her claim, and to provide necessary information 
to obtain those records.  It also requested evidence and 
information about treatment after service and prior to the 
veteran's death, in support of the claim.  In submissions as 
well as the at the August 2007 hearing in the course of 
appeal, the appellant informed of the veteran's treatment at 
VA facilities post-service.  VA treatment records were duly 
obtained were associated with the claims file.  The appellant 
was appropriately informed, including by the appealed rating 
decision and a January 2007 SOC, of records obtained, and, by 
implication, of records not obtained.  She was also 
adequately informed of the importance of obtaining all 
relevant records.  She has not provided information 
concerning or authorization to obtain any additional existing 
evidence presenting a reasonable possibility of furthering 
the appealed claim here denied. 

The appellant's representative at the August 2007 hearing 
requested that the record be kept open for 60 days to allow 
the appellant the opportunity to obtain and submit additional 
evidence, including medical opinion evidence.  The 
undersigned Veterans Law Judge granted that request at the 
hearing.  However, no records were received by VA during that 
open record interval, and no response was received otherwise 
requesting additional time or assistance in obtaining any 
such records.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
appellant has presented no avenues of evidentiary development 
which the RO has not pursued by query (except as to records 
or medical opinion evidence which the undersigned at the 
August 2007 hearing afforded the appellant time to submit, as 
addressed above).  Hence, the case presents no reasonable 
possibility that additional evidentiary requests would 
further the claim.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. 
§ 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether 
there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

However, the Board has reviewed the entire record and finds 
that, while the appellant has argued that a causal link may 
be at issue between the veteran's service-connected partial 
paralysis of the right upper extremity and his subsequent 
development of cardiovascular disease causative of death, the 
medical record affords no indication of such a causal effect.  
Rather, extensive treatment records for the veteran's 
diseases and disabilities in the years prior to death, noting 
diseases and disabilities found to be associated with the 
onset of death - including congestive heart failure, 
respiratory impairment, coronary artery disease, status post 
myocardial infarction, diabetes mellitus, and dyslipidemia - 
have not associated these onset-of-death-associated diseases 
with the veteran's service-connected neurological impairments 
of the right upper extremity, or with the veteran's other 
service-connected disorders, all of which are similarly non-
systemic in nature.  

While the appellant expresses a belief in such an association 
to support her claim, she was asked at the August 2007 
hearing, and failed to state that this belief was based on 
any medical opinion or any medical theory, and no such 
supporting medical opinion or treatise evidence has 
subsequently been submitted, despite the record having been 
held open on her behalf for that purpose.  She has also not 
provided any basis to support such a theory of causation.  
Further, the record as a whole presents no logical basis or 
theory by which neurological impairment limited to damaged 
nerves affecting use of the right upper extremity, or by 
which the veteran's other service-connected disabilities, 
including damage to right arm muscle group V, moderate damage 
to right buttock muscle group XVII, and a non-compensable 
scar of the right posterior chest, would significantly affect 
activities such as ambulation, or would result in impairments 
in general systemic functioning so as to cause or aggravate 
congestive heart failure, respiratory impairment, coronary 
artery disease, status post myocardial infarction, diabetes 
mellitus, or dyslipidemia. 

The Board accordingly concludes that the appellant here has 
failed to meet the relatively low threshold of evidence 
indicating that a disease or disability causing or 
contributing to death or otherwise hastening the onset of 
death may be associated with the veteran's military service 
or any service-connected disability.  Hence the third 
criteria of the test is not met, and a medical opinion need 
not be obtained.  38 C.F.R. § 3.159(c)(4).  Such development 
affords no reasonable possibility of furthering the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 f.3d 1384 
(Fed. Cir. 2002).  Therefore, remand or other development 
would impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the appellant, and is 
thus not appropriate.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(VA's statutory duty to assist is not a license for a 
"fishing expedition").

The appellant has addressed her claim by written statements, 
as well as by testimony before the undersigned at the August 
2007 Board videoconference hearing.  There is no indication 
that the appellant desires a further opportunity to address 
her claim that has not been fulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
appellant was provided the necessary notice and assistance 
required, as discussed above, since she was given ample 
notice and opportunity to remedy deficiencies in her claim.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."



II.  Service Connection for Cause of Death

The appellant seeks entitlement to dependency and indemnity 
compensation (DIC) benefits based upon a claim of service 
connection for the cause of the death of her husband, the 
veteran.  

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death.  38 C.F.R. § 3.312(b).  A service-connected disability 
will be considered a contributory cause of death when such 
disability contributed substantially, or combined to cause 
death, that is, when a causal (not just a casual) connection 
is shown.  38 C.F.R. § 3.312(c).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary 
service connection may be granted where the evidence shows 
that a chronic disability has been caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310.  Certain 
diseases, such as cardiovascular renal diseases, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

As noted, the death certificate shows that the veteran died 
in May 2005 of respiratory failure of five days duration, due 
to or as a consequence of congestive heart failure present 
for years, due to or as a consequence of aortic stenosis, 
also present for years.  That certificate also lists other 
significant conditions contributing to death but not 
necessarily resulting in the underlying causes of death, 
i.e., coronary artery disease status post myocardial 
infarction, diabetes mellitus, and dyslipidemia.  

These findings on the certificate of death are consistent 
with those shown on records of VA treatment in years 
immediately prior to death.  These records, including those 
showing treatment of the veteran for conditions of 
respiratory difficulties, congestive heart failure, and 
aortic stenosis, show a history shortness of breath, 
hypertension, congestive heart failure, diabetes mellitus 
type II, anemia, obesity, chronic pain, gastro-esophageal 
reflux disease (GERD), hyperlipidemia, recent urinary tract 
infections.  Of these, the only condition potentially related 
to service is chronic pain.  However, the medical 
practitioners, while noting chronic pain, have not attributed 
chronic pain as causing or substantially contributing to 
death or otherwise hastening death, or causing or aggravating 
or substantially contributing to any disease or condition 
which the death certificate identifies as causing or 
contributing to death.  

The appellant in her August 2006 notice of disagreement also 
contended that the veteran's "retained foreign bodies 
contributed to his death because they caused him tremendous 
pain."  The Board is at once appreciative of and sympathetic 
to the suffering of veterans, particularly those suffering 
long-lasting effects of physical and mental scars of war, 
including ongoing physical pain.  However, the question of 
such pain causing or contributing to death, or otherwise 
hastening the onset of death is a medical one, not within the 
ambit of lay knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, the extensive medical record, including records of 
treatment in the years immediately prior to the veteran's 
demise, provides no indication or suggestion that death was 
hastened or caused by retained foreign bodies or the pain 
resulting from those retained foreign bodies, and there is 
similarly no medical indication in the record of retained 
foreign bodies and resulting pain causing or contributing to 
the diseases ultimately causative of death.  

As noted, during his lifetime, the veteran was service 
connected for the following:  partial paralysis of the median 
and ulnar nerves of the right arm, rated 70 percent disabling 
at the time of death; injury to muscle group V of the right 
arm, rated 40 percent disabling at the time of death; 
multiple wounds of the right buttock, muscle group XVII, 
rated 20 percent disabling at the time of death; and scar of 
the right posterior chest, rated zero percent disabling at 
the time of death.  These disabilities had combined 
disability rating of 90 percent at the time of death.  
38 C.F.R. § 4.25 (2007).  The veteran was also granted a 
total disability rating based on individual unemployability 
due to service-connected disabilities, effective from August 
30, 2001, under 38 C.F.R. § 4.16(a).  

At her August 2007 hearing before the undersigned, the 
appellant asserted that the veteran's considerable service-
connected disabilities, including partial paralysis, 
significantly contributed to the circulatory conditions which 
ultimately caused and/or significantly contributed to the 
veteran's death.  The cardiovascular disease and ultimate 
congestive heart failure, with resulting respiratory failure 
causative of death, are not in question.  However, the 
appellant has not presented any cognizable evidence to 
establish a link between any of the veteran's service-
connected disabilities and cardiovascular disease or any 
other disease causing or significantly contributing to death.  
The appellant, as a lay person, does not possess the 
requisite expert knowledge to address the question of medical 
causation between the veteran's service-connected 
disabilities and those disabilities causing or significantly 
contributing to death.  Espiritu; cf. Jandreau.  

The record as a whole contains no medical opinion or other 
medical expert evidence establishing such a link.  The 
veteran had partial paralysis of the right upper extremity, 
with no suggestion in the medical record that this was 
associated with any of the several systemic diseases 
identified as causing or contributing to death: respiratory 
impairment or failure, congestive heart failure, aortic 
stenosis, coronary artery disease, status post myocardial 
infarction, diabetes mellitus, and dyslipidemia.  There is 
similarly no suggestion in the medical record of any of the 
veteran's other service-connected conditions causing or 
significantly contributing to death or otherwise hastening 
onset of death, causing or aggravating any disease or 
disability which itself caused or significantly contributed 
to death.  

There is also no suggestion in the medical record that any of 
the diseases or disabilities causing or substantially 
contributing to death or otherwise hastening onset of death, 
developed in service, developed within years of service 
separation, or were otherwise causally related to service.  
Hence, the preponderance of the evidence is against any such 
disease or disability related to death being service 
connected on a direct or first-year-post-service presumptive 
basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

In view of the foregoing, because the preponderance of the 
evidence is against service connection for any of the 
diseases identified in the medical record as causing or 
substantially contributing to the veteran's death or 
otherwise hastening the onset of death, and because the 
preponderance of the evidence is against any of the service-
connected disorders causing or substantially contributing to 
the veteran's death or otherwise hastening the onset of 
death, the preponderance of the evidence is against the 
claim, and the appeal must be denied. 




ORDER

Service connection for the cause of the veteran's death is 
denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


